Citation Nr: 1514855	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-35 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar post laminectomy syndrome prior to April 13, 2006.

2.  Entitlement to a rating in excess of 20 percent for lumbar post laminectomy syndrome after October 31, 2006.

3.  Entitlement to a higher initial rating for left lumbar radiculopathy associated with lumbar post laminectomy syndrome, rated 20 percent disabling prior to April 13, 2006

4.  Entitlement to a higher initial rating for left lumbar radiculopathy associated with lumbar post laminectomy syndrome rated 40 percent disabling beginning April 13, 2006.

5.  Entitlement to a higher initial rating for status post hemicolectomy associated with lumbar post laminectomy syndrome, rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Newark, New Jersey in May 2007 and September 2009.

The above-referenced May 2007 rating decision granted the Veteran service connection for left lumbar radiculopathy associated with lumbar post laminectomy syndrome, rated as 10 percent disabling.  In March 2008, the Veteran filed a Notice of Disagreement (NOD) with the initial rating for this condition, as well as, his 20 percent rating for his low back condition.  

During the pendency of the appeal, the AOJ granted the Veteran an increased initial rating of 20 percent for his left lumbar radiculopathy and an increased rating of 40 percent for this condition, effective April 13, 2006.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. (1993).  As such, the Veteran's claim for an increased initial rating for left lumbar radiculopathy remains on appeal.

Additionally, the RO granted a temporary total evaluation for convalescence for surgery of the lumbar spine for the period from September 1, 2006 until November 1, 2006.  The Veteran has not disagreed with that determination.  Accordingly, the Board will focus on whether a higher rating is warranted for the periods of time in which he was not in receipt of a total rating.

Finally, the Board notes that during the course of the present appeal a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran.  While a claim for TDIU may be part and parcel of an increased rating claim on appeal, the Board notes that the Veteran's claim for TDIU has been separately considered and denied by the RO in July 2014.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  The claim for TDIU was re-adjudicated and denied in November 2014 after the Veteran submitted evidence which he described as "new and material" in September 2014.  The November 2014 decision denying TDIU has not been appealed.  As such, the Board will not infer jurisdiction over the claim for a TDIU. The Board notes that the present claim is distinguishable from Rice v. Shinseki where the Veteran's claim for TDIU had not been separately adjudicated.  


FINDINGS OF FACT

1. For the period prior to April 13, 2006, the Veteran's lumbar post laminectomy syndrome was manifested through: limitation in flexion to 30 degrees without unfavorable or favorable ankylosis of the lumbar spine.

2. For the period from November 1, 2006 and ongoing, the Veteran's lumbar post laminectomy syndrome has been manifested by limitation in flexion to no less than 35 degrees, and did not result in unfavorable or favorable ankylosis of the spine. 

3. For the period prior to April 13, 2006, the Veteran's left lumbar radiculopathy associated with lumbar post laminectomy syndrome was manifested by "moderate" incomplete paralysis of the sciatic nerve, including symptoms of radiating pain down his left side and reduced ankle jerk reflex response. 

4. For the period from April 13, 2006 to September 30, 2008, the Veteran's left lumbar radiculopathy associated with lumbar post laminectomy syndrome was manifested by "moderately severe" incomplete paralysis of the sciatic nerve, a "slight" drop in the left foot and "slight muscle wasting" to the left lower extremity.  

5. For the period from October 1, 2008 and ongoing, the Veteran's left lumbar radiculopathy associated with lumbar post laminectomy syndrome has been manifested by a partial left foot drop, muscle atrophy below the left knee, and "severe" incomplete paralysis of the sciatic nerve.  

6. The Veteran underwent a resection of the large intestine that resulted in episodes of loose stool 5 to 7 times per day, and occasional involuntary bowel movements and soiling. 

7. The Veteran's status post hemicolectomy has not been manifested by extensive leakage with frequent involuntary bowel movements, complete loss of bowel control, or "severe" symptoms, including anemia, hematemesis.  


CONCLUSIONS OF LAW

1. For the period prior to April 13, 2006, the criteria for a 40 percent rating, but not in excess of 40 percent, for lumbar post laminectomy syndrome with spondylolisthesis, L5-S1 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5243 (2006).

2. For the period from November 1, 2006 to the present, the criteria for a rating in excess of 20 percent for lumbar post laminectomy syndrome with spondylolisthesis, L5-S1 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, DC 5243 (2014).

3. For the period prior to April 13, 2006, the criteria for a rating in excess of 20 percent for left lumbar radiculopathy associated with lumbar post laminectomy syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8699-8620 (2006).

4. For the period from April 13, 2006 to September 30, 2008, the criteria for a rating in excess of 40 percent for the Veteran's left lumbar radiculopathy associated with lumbar post laminectomy syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.124a, DC 8699-8620 (2006).

5. For the period from October 1, 2008 to the present, the criteria for a 60 percent rating, but not in excess of 60 percent, for left lumbar radiculopathy associated with lumbar post laminectomy syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, DC 8699-8620 (2014).

6. The criteria for a 30 percent rating, but not in excess of 30 percent, for status post hemicolectomy associated with lumbar post laminectomy syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.114, DC 7329, 7332 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

In June 2005, the Veteran was seen for an evaluation at a neurosurgery and spine surgery practice.  The physician reported that the Veteran had radiating low back pain with numbness in the left great toe.  The pain in the low back was noted to be intermittent, but compromising on occasion.  The Veteran was initially treated with conservative treatment with low back exercises and epidural steroids, but he was amenable to fusion with instrumentation.  

A June 2005 note from the Veteran's primary care physician states that the Veteran was restricted to pushing/pulling 10 lbs.  

In November 2005, the Veteran underwent an orthopedic evaluation.  The Veteran reported that his low back pain increased in May 2005, while he was performing his duties as a mail handler.  He indicated that he had been working light duty since that time.  He reported pain that radiated from his left low back into his left buttock, calf and heel.  He was noted to have forward flexion to 75 degrees, motor strength of 5/5 in both lower extremities, and sensation was noted to be intact to pinch and light touch.  He was given prescribed medication for his pain and was scheduled for an MRI to evaluate his condition.    

In December 2005, the Veteran was seen for a VA examination regarding his spine.  The examiner reported that the Veteran had low back and pain that radiated into his left lower extremity.  The pain was noted to be aggravated by walking and sitting.  The Veteran indicated that he was having difficulty performing his job due to his condition and that he was being provided assistance performing activities of daily living , such as cooking and cleaning, by his girlfriend.  The Veteran reported that he had been "essentially incapacitated for approximately three months."  

Physical examination demonstrated that the Veteran had forward flexion of the lumbar spine between 0 and 30 degrees, associated with pain throughout his range of motion.  He did not report additional limitations during flare-ups or additional repetitions.  The Veteran was diagnosed with lumbar foraminal stenosis at L5-S1, lumbar facet joint disease, and left lumbar radiculopathy.    

In December 2005, the Veteran also underwent a neurosensory examination related to his back condition.  This examination indicated that the Veteran had reduced motor strength (4/5) of left hip flexion and extension and the tibialis anterior, posterior, and gastrocnemius muscles.  

On April 13, 2006, the Veteran underwent major anterior lumbar decompression and discectomy at L4-L5 and L5-S1, with an interbody fusion at L4-L5 and L5-S1.  Pre-operative and post-operative diagnosis was unstable spondylolisthesis at L5-S1 and degenerative disc disease and retrolisthesis at L4-L5. 

In June 2006, the Veteran was seen for treatment at the pain management center of the Atlantic Health System.  The Veteran had returned after undergoing fusion surgery.  The Veteran was now complaining of low back, left leg, and especially left foot pain.  The Veteran reported a constant burning pain and that his foot felt hot to touch.  Physical examination indicated that the Veteran was walking with a "significant limp to the left."  He reported difficulty standing on his heels and toes on the left.  He was noted to have decreased range of motion of plantar and dorsiflexion of the left foot.  

In October 2006, the Veteran was seen for another VA spinal evaluation.  The examiner reported that "since the back surgery his back pain has been subsiding; however, he complains of severe constant severe burning pain in the left leg and foot."  The top of the left foot was noted to be very sensitive to touch.  

Upon physical examination, the Veteran was noted to have forward flexion to 80 degrees associated with mild pain at the end of the range of motion.  Following repetitive range of motion testing, his range of motion and pain remained the same.  Muscle strength was noted to be 4/5 for the left extensor hallucis longus (EHL) muscle and -5/5 for left ankle dorsiflexion.  Deep tendon reflexes were noted to be +1 in bilateral lower extremities.  

In February 2008, the Veteran visited his primary care physician with complaints of a permanent walking problem and occasional stool accidents.  The physician reported that the Veteran had a slight drop in the left foot and slight muscle wasting to the left lower extremity.  He requested paperwork for light duty for his work.  

In April 2008, the Veteran was seen for a VA orthopedic examination.  It was noted that the Veteran was working part time for the postal service, which was predominately a sitting job that he performed 3 days per week.  He indicated that he was independent in activities of daily living most of the time, but certain tasks, such as tying his shoes require help from his girlfriend.  He did not report additional functional loss during flare ups or any incapacitating episodes within the prior 12 months.  He used a cane for ambulation.  

Physical examination indicated that the Veteran had forward flexion to 60 degrees with pain at the end of his range of motion.  Muscle strength was noted to be 4/5 for the left EHL muscle and 4/5 for left ankle dorsiflexor and left hip flexor.  

In August 2008, the Veteran visited his primary care physician with complaints of severe, constant low back pain, which was associated with prolonged immobility and walking.  The Veteran was noted to have "moderately reduced flexion" of the low back, patellar reflexes of 2+/4+ and Achilles reflexes, which were 2+/4+.  

In October 2008, the Veteran was evaluated regarding his low back condition.  The examiner reported that the Veteran previously underwent a spinal fusion at L4-L5 as well as L5-S1, with pedicle screw fixation at L4 through S1.  Postoperatively, the Veteran noted immediate lower leg weakness and pain following surgery that had not been present before.  The examiner stated that the Veteran has thigh pain, left lateral calf pain, and pain in the greater trochanter.  The Veteran reported that he had tripped on his left leg due to this.  Manual motor testing revealed decreased strength (3/5) of his left tibialis anterior, EHL (3/5), peroneals (3/5) and deep tendon reflexes that were absent for the left Achilles.  The Veteran was diagnosed with a left foot drop.  The examiner stated that "at this point, he definitely has nerve damage.  At 2 1/2 years, if it was going to come back, it probably would [have]."  

In January 2009, the Veteran visited the East Orange VA Medical Center (VAMC) regarding his prior hemicolectomy.  He reported incontinent stool since 2006.  He indicated a decrease in ability to hold stool from 5 minutes to less than 1 minute.   

In August 2009, the Veteran was seen for an evaluation of his bowel complaints.  The Veteran reported that he has frequent bowel movements, at least 5 times per day that are usually "loose" stool.  He reported accidents that sometimes occur because he cannot go fast to the bathroom and he has problems with incontinence.  No hematemesis, nausea, vomiting, or colitis was reported.  The Veteran was diagnosed as status post hemicolectomy with complications and increased bowel movement frequency. 

In December 2009, the Veteran was seen by his primary care physician with complaints of sciatica, a left foot drop, back pain, and bowel incontinence.  The Veteran reported several incidents of stool soiling recently, and that he has had no control over his bowel movements since his surgery 3 years prior.  He reported that the soiling had been infrequent in the past, but was becoming much more frequent.  The Veteran's physician reported that the Veteran was totally disabled from December 12, 2009 through January 12, 2010.

In January 2010, the Veteran submitted a statement that he felt that his low back disorder should be rated higher as he had been incapacitated for approximately 8 weeks from September 2009 through January 12, 2010.  He also indicated he warranted a higher evaluation for his bowel condition as "[his] quality of life has been poor with no control over [his] bowel movements."  He indicated he had been experiencing "many embarrassing moments" related to his inability to control his bowels and that he had recently been diagnosed with diverticulosis.

In February 2010, the Veteran was seen regarding the condition of his left lower extremity.  The Veteran indicated that after his April 2006 surgery he was noted to have left foot weakness and a left foot drop, which was mild.  The Veteran reported that since that time the condition progressively worsened over the prior few years.  The Veteran was examined while in a wheelchair.  Neurological examination indicated motor strength for the left lower extremity that included: iliopsoas and quadriceps of 5-/5, tibialis anterior, posterior, and gastrocnemii were 4/5, mild atrophy of the gastrocnemius was noted, and left ankle dorsiflexion was 4-/5.  The examiner opined that the Veteran had a mild left foot drop.     
 
In January 2013, the Veteran was evaluated regarding the condition of his left lower extremity.  The Veteran was noted to have a "steppage gait" with dorsiflexor muscles with 1/5 motor strength "or a flicker of contraction."  He also had some sensation from the dorsum of the left foot to mid leg, with intact circulation.  The examiner indicated that there was not functional impairment that would be equally well served by amputation with prosthesis.  

In April 2014, the Veteran underwent a VA intestinal examination.  It was noted that the Veteran had moderate symptoms attributable to resection of large intestine, including: loose, watery bowel movements 5-6 times per day and occasional stool incontinence.  The Veteran was not shown to have weight loss or inability to gain weight attributable to intestinal surgery and did not have interference with absorption and nutrition.  

In May 2014, the Veteran's low back condition was evaluated.  The examiner indicated that since his back surgery he has complained of severe, constant burning pain in his left leg and foot.  He reported tingling and numbness in the left lower extremity.  On examination, the Veteran had forward flexion to 35 degrees, including limitation due to pain and repetitive testing.  Functional impairment was noted to include: less movement than normal and pain on movement.  Muscle strength testing demonstrated hip flexion 4/5, knee extension 4/5, ankle plantar flexion 4/5, ankle dorsiflexion 4/5, and great toe extension 3/5.  Left knee and ankles demonstrated hypoactive reflexes.  Symptoms of the left lower extremity included: constant pain, intermittent pain, paresthesias, and numbness.  Each symptom was noted to be mild and associated with the sciatic nerve.  The examiner indicated that the Veteran's overall radiculopathy was of moderate severity.  

Increased Ratings, Generally

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2014).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.


Entitlement to Increased Ratings for the Veteran's Lumbar Post Laminectomy Syndrome and Associated Radiculopathy 

Prior to April 13, 2006

Prior to April 13, 2006, the Veteran's lumbar post laminectomy syndrome was rated as 20 percent disabling under DC 5243 for intervertebral disc syndrome.  DC 5243 requires analysis of Intervertebral Disc Syndrome (IVDS) based upon its relation to DC 5240.  See 38 C.F.R. § 4.71a, DC 5235-5243.  IVDS can be evaluated in one of two ways.  It can either be evaluated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or according to the Formula for Rating IVDS Based on Incapacitating Episodes (Incapacitating Episodes Formula).  When rating according to the General Formula, any associated objective neurologic abnormalities are rated separately under their respective diagnostic codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion not greater than 120 degrees.  Id.  A rating of 20 percent can also be attained if muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour are present.  38 C.F.R. § 4.71a, Diagnostic Code 5243, General Formula.

A 40 percent evaluation is warranted under the General Formula when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine (meaning when considering the adjacent cervical segment as well).  See id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).

The General Formula applies for rating purposes with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

Any associated neurologic abnormalities must be rated separately.  Id., at Note (1).
For the purposes of rating, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., at Note (2).  Thus, the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id.
     
The Veteran's low back disability can also be rated using the Incapacitating Episodes Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula allows for a rating of 20 percent if there have been incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula.   

For the purposes of this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

The record reflects that prior to April 23, 2006 the Veteran's back condition warrants a 40 percent rating under the General Formula. While some of the evidence demonstrates that the Veteran had flexion of his back beyond 30 degrees during this period, the Board notes that his December 2005 VA spine examination reported that the Veteran had flexion to 30 degrees.  As this examination, accounted for the Veteran's complaints of pain on motion, the Board finds this examination to be of the greatest probative value regarding the Veteran's functional limitations.  A higher evaluation is not warranted under the General Formula as the evidence does not demonstrate that the Veteran has either favorable or unfavorable ankylosis of the lumbar spine. 

The Veteran is also in receipt of a separate rating for associated left lumbar radiculopathy of the lower extremity for a portion of this period (November 1, 2005 through April 13, 2006).  The Board notes that separate ratings for related neurological conditions are only assignable when the Veteran's back condition is evaluated under the General Formula.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Therefore, when determining if a higher rating is available under the Incapacitating Episodes Formula, the Board must consider the rating provided the low back condition combined with any separately assigned ratings that would not be available under the Incapacitating Episodes Formula.  

As the Veteran has also appealed the rating assigned for his separately assigned rating for left lumbar radiculopathy, the Board must also determine the appropriate rating for this separately assigned condition.  His left lumbar radiculopathy was assigned a 20 percent rating under DC 8699-8620.  Under DC 8620, a 20 percent evaluation is assigned for neuritis with "moderate" incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned for neuritis with "moderately severe" incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is assigned for neuritis with "severe" incomplete paralysis of the sciatic nerve and "marked" muscle atrophy.  An 80 percent evaluation is assigned for neuritis with complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8620 (2006-2014). 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2006-2014).

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just. 38 C.F.R. § 4.6 (2006).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2002-2014); 38 C.F.R. §§ 4.2, 4.6 (2006-2014).

For the period prior to April 13, 2006, the Board finds that the Veteran's 20 percent rating is appropriate.  During his November 2005 evaluation, the Veteran reported pain that radiated from his left low back into his left buttock, calf and heel.  His December 2005 neurosensory examination indicated that he had reduced motor strength (4/5) of left hip flexion and extension and the tibialis anterior, posterior, and gastroc, as well as, reduced ankle reflexes.  The Board finds that such findings support a "moderate" incomplete paralysis of the sciatic nerve.  A higher evaluation is not warranted as the Veteran only slightly reduced motor strength and slightly reduced reflexes.  The Board notes that the neurosensory examination only provided slight objective findings, which were not seen on the Veteran's spine evaluation.  Accordingly, the Board finds that a 20 percent evaluation for "moderate" incomplete paralysis of the sciatic nerve is appropriate for the Veteran's left lumbar radiculopathy.

Therefore, as the Veteran has been assigned a 40 percent rating for his low back disorder under the General Formula and a separate 20 percent rating for associated left lumbar radiculopathy of the lower extremity, the Veteran would not warrant a higher rating for his low back disorder under the Incapacitating Episodes Formula, unless he was assigned a 60 percent rating.  Under the Incapacitating Episodes Formula, a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  While the Veteran reported in December 2005 that he had been "essentially incapacitated for approximately three months" and that he had required assistance performing activities such as cooking and cleaning, the Board finds that the evidence does not support that the Veteran had incapacitating episodes of at least six weeks duration during a one year period.  In November 2005, the Veteran reported that he had been on "light duty" at work.  The written prescription for this "light duty" restriction from July 2005 stated that the Veteran was restricted to pushing/pulling 10 lbs.  The evidence in the claims folder does not suggest that the Veteran was prescribed bed rest and the Veteran has not asserted that he was prescribed bed rest.  As stated in Note 1, "for the purposes of the Incapacitating Episodes Formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician."  Here, the evidence does not indicate that the Veteran had been prescribed bed rest for a total duration of at least six weeks during the past 12 months, and a higher rating of 60 percent is not available under the Incapacitating Episodes Formula.  

Accordingly, a rating of 40 percent has been assigned for the Veteran's low back disorder prior to April 13, 2006 and a 20 percent rating has been assigned for left lumbar radiculopathy for the period prior to April 13, 2006.  See 38 C.F.R. 4.3; 4.71a, DC 5243; 4.124a, DC 8620.  

Ratings from April 13, 2006 to September 30, 2008

The record reflects that for the period from April 13, 2006 to September 30, 2008 the Veteran's back condition warrants a 20 percent rating based upon limitation of motion under the General Formula.  

While the evidence of record indicated that the Veteran's low back condition warranted a 40 percent rating prior to April 13, 2006, the Board finds that after the Veteran's surgery the Veteran's ability to perform forward flexion increased.  In October 2006, the Veteran demonstrated forward flexion of the back to 80 degrees without pain.  In April 2008, the Veteran demonstrated forward flexion of the low back to 60 degrees.  At no point, during the period from November 1, 2006 through September 30, 2008, does the evidence indicate that the Veteran had forward flexion to 30 degrees or less.  Accordingly, a 20 percent rating is assigned under the General Formula. 

As discussed above, the Board must also address the Veteran's separately assigned ratings for related neurologic conditions, when considering the Veteran's rating assigned under the General Formula.  As of November 1, 2006, the Veteran has been assigned a 40 percent rating under DC 8699-8620 for his left lumbar radiculopathy associated with his low back condition.  Under DC 8620, a 40 percent evaluation is assigned for neuritis with "moderately severe" incomplete paralysis of the sciatic nerve.  The Board finds that the Veteran's 40 percent rating is appropriate for this period.  

Under DC 8620, a higher evaluation of 60 percent is not warranted unless there is demonstration of either "severe" incomplete paralysis of the sciatic nerve and "marked" muscle atrophy.  Additionally, a higher 80 percent evaluation is assigned for neuritis with complete paralysis of the sciatic nerve, with evidence that the foot dangles and drops, and without active movement possible of muscles below the knee.  In June 2006, the Veteran was noted to be walking with a "significant limp to the left" and demonstrated difficulty standing on his heels and toes on the left.  In February 2008, the Veteran's primary care physician noted the Veteran's complaints of a permanent walking problem but only noted a "slight" drop in the left foot and "slight muscle wasting" to the left lower extremity.  

While the Veteran's condition during this period indicates that the Veteran suffers from a partial left foot drop as a result of his April 2006 surgery, the Board notes that the Veteran's overall condition, particularly his slight muscle wasting and slight drop in the left foot, more closely approximates the 40 percent criteria than either the 60 or 80 percent rating criteria.  Accordingly, a rating in excess of 40 percent is not warranted for the period from April 13, 2006 through September 30, 2008 for the Veteran's left lumbar radiculopathy.

Therefore, as the Veteran has been assigned a 20 percent rating for his low back disorder under the General Formula and a separate 40 percent rating for associated left lumbar radiculopathy of the lower extremity, the Veteran would not warrant a higher rating for his low back disorder under the Incapacitating Episodes Formula, unless he was assigned a 60 percent rating. Here, the evidence does not suggest that a 60 percent rating is warranted under the Incapacitating Episodes Formula.  While the evidence suggests that the Veteran has been reduced to working part-time in a "light duty" capacity, the evidence does not indicate that the Veteran has been prescribed bed rest for a total period of 6 weeks or more in any one year period.  Accordingly, a rating of 60 percent is not warranted under the Incapacitating Episodes Formula for the period from November 1, 2006 through September 30, 2008 for the Veteran's low back condition. 

Ratings from October 1, 2008 to the Present

The record reflects that for the period from October 1, 2008 to the present, the Veteran's back condition continues to warrants a 20 percent rating based upon limitation of motion under the General Formula.  Throughout this period, the Veteran demonstrated reduced range of motion of the low back but the evidence of record does not support a finding that the Veteran's forward flexion of his low back is 30 degrees or less.  In February 2010, the Veteran was noted to have forward flexion to 45 degrees and, in May 2014, he was reported to have forward flexion to 35 degrees.  However, none of the evidence of record either supports that the Veteran's forward flexion is limited to a greater extent than evidenced on these VA examinations, and none of the evidence supports a finding of favorable or unfavorable ankylosis of the entire thoracolumbar spine, despite the Veteran's prior fusion surgeries.  Accordingly, a 20 percent rating is assigned under the General Formula for the Veteran's low back condition. 

With regard to the Veteran's separately assigned ratings for related neurologic conditions, the Board finds that from October 1, 2008 to the present that the Veteran's left lumbar radiculopathy warrants a 60 percent evaluation based upon "severe" incomplete paralysis of the sciatic nerve with "marked" muscle atrophy.  In October 2008, the Veteran had a left foot drop that caused the Veteran to trip on his left leg, decreased strength of his muscles throughout his left leg, and deep tendon reflexes that were absent in his left Achilles.  

While some of the evidence indicates that the Veteran's left leg condition does not demonstrate "marked" muscle atrophy, the Board finds that the Veteran's condition more closely represents the "severe" rating criteria than the "moderately severe" rating criteria.  The record demonstrates that the Veteran had a partial left foot drop, severe pain in his left leg, and muscle atrophy of his left leg that was increasing throughout the period.  In February 2010, the Veteran was noted to have left foot weakness and atrophy of his gastrocnemius muscle was reported.  While it was indicated that this atrophy was mild, slight muscle wasting of the left leg had already noted in February 2008 and the Veteran reported that his condition was worsening over time.  In January 2013, the Veteran's left leg condition was noted to have decreased to the point that his dorsiflexor muscles demonstrated 1/5 motor strength "or a flicker of contraction."  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 60 percent rating for his left leg condition is warranted. 

The Board finds that the Veteran's condition at no point during the appeal period met the 80 percent criteria of complete paralysis of the sciatic nerve.  While the evidence does indicate that the Veteran has a partial left foot drop, in January 2013 and May 2014, the evidence indicated that the Veteran had some muscle strength in his left dorsiflexor muscles.  The evidence indicates that he had some sensation from the dorsum of the left foot to mid leg and that active movement was possible for some muscles below the knee.  Considering the benefit of the doubt, the Board finds that the evidence does not support a rating in excess of 60 percent for the Veteran's left lumbar radiculopathy.  

Therefore, as the Veteran has been assigned a 20 percent rating for his low back disorder under the General Formula and a separate 60 percent rating for associated left lumbar radiculopathy of the lower extremity, the Veteran would not warrant a higher rating for his low back disorder under the Incapacitating Episodes Formula. A 60 percent rating is the highest rating available under the Incapacitating Episodes Formula.  Therefore, while the Veteran reported that he had been incapacitated for a period of at least 8 weeks in 2009, the Board notes that a higher schedular rating is not available based upon incapacitating episodes. Accordingly, a rating of 20 percent has been assigned for his low back disorder from October 1, 2008 to the present and a 60 percent rating has been assigned for left lumbar radiculopathy from October 1, 2008 to the present.  See 38 C.F.R. §§ 4.3; 4.71a, DC 5243; 4.124a, DC 8620.  

Entitlement to a Higher Initial Rating for Status Post Hemicolectomy 

The Veteran has also sought a higher rating for the residuals of his status post hemicolectomy, which have been rated as 10 percent disabling under DC 7399-7329.  DC 7329 provides ratings for resection of the large intestine.  Resection of the large intestine with slight symptoms is rated 10 percent disabling.  Resection of the large intestine with moderate symptoms is rated 20 percent disabling.  Resection of the large intestine with severe symptoms, objectively supported by examination findings, is rated 40 percent disabling.  A Note to that code provides that, where residual adhesions constitute the predominant disability, the disability is to be rated under Diagnostic code 7301.  38 C.F.R. § 4.114, DC 7329.

The Veteran reports that he has had difficulty with incontinent stool since his surgery in 2006.  He has reported that his ability to hold stool had decreased from over 5 minutes to less than 1 minute.  In addition to his incontinence, the Veteran reported that he has recurrent symptoms of frequent bowel movements, at least 5 times per day, that are usually "loose" stool.  He reported accidents that sometimes occur because he cannot go fast to the bathroom and he has problems with incontinence.  No hematemesis, nausea, vomiting, or colitis was reported.  The Veteran was diagnosed as status post hemicolectomy with complications and increased bowel movement frequency.  

In January 2010, he indicated he had been experiencing "many embarrassing moments" related to his inability to control his bowels and that he had recently been diagnosed with diverticulosis during a December 2009 colonoscopy.  

With regard to the Veteran's assertions of multiple gastrointestinal conditions, the Board notes that, the records do not differentiate between the symptomatology attributed to the Veteran's service connected gastrointestinal disorder and any nonservice-connected condition such as diverticulosis.  Accordingly, all symptoms will be considered as part of the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

Moreover, the Board notes that 38 C.F.R. § 4.113 states that "diseases of the digestive system, particularly within the abdomen, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Accordingly, certain co-existing diseases do not lend themselves to separate ratings without violating the principle against pyramiding." 38 C.F.R. § 4.113 (2014).  Further, 38 C.F.R. § 4.114 states that Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 are not to be separately rated but, rather, a single evaluation is assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevations.  38 C.F.R. § 4.114.

Here, the Veteran's predominant disability is his frequent symptoms of "watery stools" and incontinence.  The Board finds that his disability would be more appropriately addressed under DC 7332, which rates impairment of sphincter control.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Under DC 7332, 10 percent rating is appropriate for constant, slight, or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing a pad.  A 60 percent rating is appropriate where there is extensive leakage and fairly frequent involuntary bowel movements.  And, complete loss of sphincter control warrants a 100 percent rating.  See 38 C.F.R. § 4.114, DC 7332 (2014).  The Board finds that this diagnostic code, which addresses the Veteran's problems of incontinence and soiling, is the more appropriate for rating the Veteran's symptomatology.  

The Board finds that the Veteran's condition is best reflected by a 30 percent rating under DC 7332.  The record reflects that after his surgery he has had episodes of loose stool 5 to 7 times per day, and occasional involuntary bowel movements and soiling.  While the records don't specifically state that the Veteran's condition necessitates that he wears a pad due to his incontinence problems, the Board finds that his "embarrassing events" have resulted in occasional involuntary bowel movements and result in more than "occasional" leakage.  The Board notes that the record doesn't indicate that the Veteran has extensive leakage, that his involuntary bowel movements have been "fairly frequent," or that he has lost complete control of his sphincter.  The Board notes that the Veteran reported accidents that "sometimes occur", which does not indicate fairly frequent occurrences.  

The Veteran has considered whether a higher rating was warranted under the Veteran's prior diagnostic code DC 7329.  However, the Board does not find that the evidence supports a 40 percent rating for resection of the large intestine with "severe" symptoms that are objectively supported by examination findings.  The Veteran's most recent examination in April 2014 indicated "moderate findings" and did not provide evidence of hematemesis, nausea, vomiting, or colitis.  The Veteran's test results also did not support a related finding of anemia.  Consequently, the Board finds that a higher rating under DC 7329 is not warranted.    

Accordingly, after resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 30 percent rating, but no higher, is warranted under DC 7332. See C.F.R. §§ 4.3; 4.114, DC 7332 (2014).

Separate Ratings and Extraschedular Consideration

For all of the above conditions, the Board considered whether any possible separate ratings may have been granted in addition to the diagnostic codes assigned.  However, in each case, the Board found that providing a separate rating under another diagnostic code would cause impermissible pyramiding under 38 C.F.R. 4.14.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Particularly, the Board notes that for the Veteran's residuals of his status post hemicolectomy that his incontinence and symptoms of diarrhea were contemplated both by his rating assigned under DC 7332 and the "moderate" or "severe" symptoms contemplated under DC 7328.  Accordingly, no additional separate ratings were assigned for any of the Veteran's conditions.  

The Veteran's conditions were also considered for possible extraschedular referral.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating. See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this instance, none of the above listed disabilities require analysis beyond the first step of the Thun analysis.  The rating criteria for intervertebral disc syndrome, impairment of the sciatic nerve, and impairment of sphincter control contemplate the symptoms alleged by the Veteran for these conditions.  With regard to the Veteran's complaints regarding his low back condition, the rating schedule specifically contemplates limitation of motion of the low back, limitation of motion due to pain, related neurological symptoms, and extended periods of incapacitating episodes.  The rating for impairment of the sciatic nerve (DC 8620) specifically contemplates the Veteran's left foot drop and complete loss of use of the muscles below the knee.  Further, the Board notes that the rating criteria contemplates that Veteran's complaints of "embarrassing moments" of incontinence and self-stooling, as DC 7332 specifically discusses involuntary bowel movements of varying degrees, which may require wearing a pad.  

Additionally, the Veteran he has not alleged that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Further, to the extent that the Veteran does argue that his back disability and his drop foot exacerbate his problems with incontinence, the Board notes that the rating criteria for impairment of sphincter control considers the frequency of his overall involuntary bowel movements and not whether the number of involuntary bowel movements are increased or decreased by the Veteran's mobility.  Therefore, the Board finds that the schedular criteria are adequate and referral for extra-schedular consideration is not warranted.  See Thun.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided in letters to the Veteran in November 2005, March 2008, and June 2009.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes statements from the Veteran, VA treatment records, VA examination reports from 2006, 2008, 2009, 2010, 2013, and 2014, and many private treatment records.  All obtainable evidence identified by the Veteran relative to his claims have been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).







ORDER

For the period prior to April 13, 2006, a rating of 40 percent, but not in excess of 40 percent, for lumbar post laminectomy syndrome with spondylolisthesis is warranted. 

For the period from November 1, 2006 to the present, a rating in excess of 20 percent for lumbar post laminectomy syndrome with spondylolisthesis is denied. 

For the period prior to April 13, 2006, a rating in excess of 20 percent for left lumbar radiculopathy associated with lumbar post laminectomy syndrome is denied. 

For the period from April 13, 2006 to September 30, 2008, a rating in excess of 40 percent for left lumbar radiculopathy associated with lumbar post laminectomy syndrome is denied. 

For the period from October 1, 2008 to the present, a rating of 60 percent, but not in excess of 60 percent for left lumbar radiculopathy associated with lumbar post laminectomy syndrome is warranted. 

A rating of 30 percent, but not in excess of 30 percent, for status post hemicolectomy associated with lumbar post laminectomy syndrome is warranted. 




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


